DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Claims 1-22, as originally filed, are pending.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Group 1, claims 1-4, directed to a system (i.e., an apparatus) for measuring the levels and/or activity of iduronate-2-sulfatase (IDS) in a biological sample, classified in C12Q 1/00. 

II.	Group 2, claims 5-11, directed to a method of measuring the levels and/or activity of IDS in a biological sample, classified in G01N 33/68.

III.	Group 3, claims 12-15, directed to a system (i.e., an apparatus)  for measuring the levels and/or activity of IDUA in a biological sample, classified in C12Q 1/44.

IV.	Group 4, claims 16-22, directed to a method of measuring the levels and/or activity of IDUA in a biological sample, classified in G01N 33/581.

The inventions are distinct from each other for the following reasons:
The inventions of Groups 1 and 2 are related as a process and an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by hand or the apparatus can be used in a materially different process such as using the apparatus in a quick qualitative yes/no determination assay that does not involve 
The inventions of Groups 1 and 3 are directed to distinct products (apparatuses).  The inventions can be shown to be distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct (one from the other) in that Group 1, an apparatus, a system for measuring the levels and/or activity of iduronate-2-sulfatase (IDS) in a biological sample, requires recombinant IDS and IDS labelled substrates, which are not required in the apparatus of Group 3.  Further, Group 3, an apparatus, a system for measuring the levels and/or activity of IDUA in a biological sample, requires recombinant IDUA and IDUA labelled substrates, which are not required in the apparatus of Group 1.  Thus, Group 1 and Group 3 have different modes of operation and the effects of each product (apparatus) are distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
The inventions of Groups 1 and 4 are directed to an unrelated product (apparatus) and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP §§ 802.01 and 806.06.  In the instant case, the Group 1, an apparatus, a system (apparatus) for measuring the levels and/or activity of iduronate-2-sulfatase (IDS) in a biological sample, requires 
The inventions of Groups 2 and 3 are directed to an unrelated product (apparatus) and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP §§ 802.01 and 806.06.  In the instant case, the Group 2, a method of measuring the levels and/or activity of iduronate-2-sulfatase (IDS) in a biological sample, requires recombinant IDS and IDS labelled substrates, which are not required in the system (apparatus) of Group 3, which requires recombinant IDUA and IDUA labelled substrates.
The inventions of Groups 2 and 4 are directed to distinct methods.  The inventions can be shown to be distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are distinct (one from the other) in that Group 2 requires in step (c) stopping the reaction of step (b), which is not required within the method of Group 4.  Further Group 2 requires recombinant IDS and IDS labelled substrates, which are not required in Group 4, which requires recombinant IDUA and IDUA labelled substrates.  Additionally, Group 4 requires recombinant IDUA and IDUA labelled substrates, while Group 4 requires recombinant IDS and IDS labelled substrates.  Thus, the methods of Groups 2 and 4 have different modes of operation and the effects of each method are distinct.  Furthermore, the inventions as claimed do not encompass 
The inventions of Groups 3 and 4 are related as a process and an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by hand or the apparatus can be used in a materially different process such as using the apparatus in a quick qualitative yes/no determination assay that does not involve quantitative steps involving generation of standard curves as in method step (d) and detection of label in samples as in step (e). 
Restriction for examination purposes as indicated is proper since the above-listed inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction was not required because at least the following reason(s) apply:
In the instant case, in view of the above CPC classifications of the invention, the inventions have acquired a separate status in the art in view of their different classifications and will require different fields of search (for example, searching different CPC classifications or electronic resources, or employing different search queries) where methods for measuring the levels and/or activity of IDS or a method of measuring the levels and/or activity of IDUA in a biological sample are in different fields of searches from the apparatus for measuring the levels and/or activity of iduronate-2-sulfatase (IDS) in a biological sample or an apparatus for measuring the levels and/or activity of IDUA in a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions are obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
The Examiner has required restriction between product (i.e., an apparatus) and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i). 
Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 8:00 AM to 4:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631